Maxwell, J.
A demurrer to the petition was sustained in the court, below and the action dismissed. The cause is brought, into this court by petition in error.
The action is for services rendered by the plaintiffs as attorneys for the firm of Marchant and Jull. The plaintiffs, after setting out the service rendered and their value, allege that at the April term, 1878, of the district court of Seward county, in an action then pending therein wherein the defendant herein was plaintiff and Marchant & Jull defendants, it was decreed that said partnership between said Marchant & Jull should be dissolved, and the court found the relative interests of the partners and the amount of the firm debts, and entered a decree that the defendant herein should succeed to the interest of the partnership in the partnership effects upon paying into court the amount due each of said partners and the *478amount of the indebtedness of said firm. It is also alleged that said claim of the plaintiffs was a part of the indebtedness of said firm, which the defendant was required to pay; and that the defendant took possession of said partnership effects, but has wholly neglected and refused to pay the plaintiff’s claim.
The petition certainly states a cause of action. If the plaintiffs’ claim was allowed as a debt of the firm of Mar-chant & Jull, and the defendant was to pay this indebtedness as a condition of taking possession of the partnership effects he cannot take the property without complying with the conditions upon which he was to obtain the same. This being the case he is personally liable to the plaintiffs.
The judgment of the district court is reversed and the cause remanded for further proceedings.
Reversed and Remanded.